DETAILED ACTION
This action is responsive to the Response to Election / Restriction filed on April 13, 2021.
Applicant elected the claims of Group II (claims 10-18). Group I (Claims 1-9) and Group III (Claims 19-20) have been withdrawn and now canceled as per Examiner’s amendments.
Claims 10-18 have been examined. Claims 10-18 (Renumbered to claim 1-9) are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated June 24, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now allowed.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
   	Authorization for this examiner’s amendment was given in a telephone communication by Mr. Travis Sumpter (Reg. No. 73,881) on August 16, 2021.

The application has been amended as follows: 

IN THE CLAIMS

1-9. (Canceled). 

10. (Original) A system comprising: a processor; and a computer storage media storing computer-useable instructions that, when used by the processor, causes the processor to perform a method, the method comprising: detecting a process launch; determining a plurality of reference indicators that are generated and terminated for the process while the process is running, each of the plurality of reference indicators referencing a respective computing resource; generating, for display on a user interface, first values indicating the plurality of reference indicators that are generated and terminated; determining that a set of reference indicators that are generated but are not terminated exceed a performance issue threshold associated with a resource leak; and based at least in part on the determining that the set of reference indicators exceed the performance issue threshold, generating, for display on the user interface, a second value indicating a performance issue associated with the performance issue threshold.

11. (Original) The system of claim 10, wherein the method further comprises: receiving a first indication that the process has been requested to be shut down; 

12. (Original) The system of claim 11, wherein the performance issue threshold is a count threshold such that a quantity of the set of reference indicators that exceeds the count threshold is indicative of too many reference indicators that are generated but not removed.

13. (Original) The system of claim 12, the method further comprising generating a message indicating the set of reference indicators have exceeded the count threshold and is associated with the resource leak.

14. (Original) The system of claim 10, wherein the reference indicator is one of a graphics object identifier and a user handle.

15. (Original) The system of claim 10, the method further comprising generating a mapping for a reference indicator to a category that the reference indicator belongs to and providing, for display to the user interface, the category as a column identifier.



17. (Original) The system of claim 10, the method further comprising determining a location in a call stack for which the performance issue is detected and cause display to the user interface of the location.

18. (Original) The system of claim 10, wherein the determining that the set of reference indicators is generated but not terminated is only an indication that there might be the resource leak, and wherein the resource leak is not definitively determined until the process is shutdown.

19-20. (Cancelled).

  	IN THE DRAWINGS
  	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Paragraph [0075] in the disclosure mentions reference/field 311 which is missing in figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only 

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claim 10 is considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:  	In claim 10:
“determining a plurality of reference indicators that are generated and terminated for the process while the process is running, each of the plurality of reference indicators referencing a respective computing resource;   	generating, for display on a user interface, first values indicating the plurality of reference indicators that are generated and terminated;   	determining that a set of reference indicators that are generated but are not terminated exceed a performance issue threshold associated with a resource leak; and   	based at least in part on the determining that the set of reference indicators exceed the performance issue threshold, generating, for display on the user interface, a second value indicating a performance issue associated with the performance issue threshold.”

The following prior art references being made of record were found to be relevant to allowed independent claim 10. A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Yahagi (US Pub. No. 2010/0058351)  	Yahagi set forth a system to detect resource leaks. The invention is an information processing apparatus which allocates/releases a system resource in response to a request from a process.  The apparatus includes a unit configured to, when a request to allocate the system resource is sent, store an identifier which is assigned to a job including the process as a request source, and system resource information in a management table, a unit configured to, when a request to release the system resource is sent, delete the corresponding system resource information from the management table, a unit configured to, each time the job ends, refer to the management table to determine whether the management table stores an identifier assigned to the job, and a unit configured to, when it is determined that the 

    	Sankaranarayan et al. (US Pat. No. 7,137,119)  	Sankaranarayan set forth a general architecture including a resource manager and multiple resource providers that support one or more resource consumers such as a system component or application.  Each provider is associated with a resource and acts as the manager for the resource when interfacing with the resource manager.  The resource manager arbitrates access to the resources provided by the resource providers on behalf of the consumers. A policy manager sets various policies that are used by the resource manager to allocate resources.  One policy is a priority-based policy that distinguishes among which applications and/or users have priority over others to use the resources.  A resource consumer creates an "activity" at the resource manager and builds one or more "configurations" that describe various sets of preferred resources required to perform the activity.  Each resource consumer can specify one or more configurations for each activity.  If multiple configurations are specified, the resource consumer can rank them according to preference.  This allows the resource consumers to be dynamically changed from one configuration to another as operating conditions change. However, Sankaranarayan does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claim 1.  

    	Richter et al. (US Pub. No. 2003/0046396)  	Richter discloses that resource usage accounting may be implemented in information management environments using resource utilization values.  Resource usage accounting may be employed, for example, to make possible run-time enforcement of system operations on one or more subsystems or processing engines of an information management system, such as a content delivery system, for example, to advantageously provide intelligent admission control in a distributed environment. Resource usage accounting may be implemented to make possible the management of system resources on a per subsystem or processing engine basis, for example, based on at least two types of resource utilization indicative information: 1) resource usage that has been tracked internally throughout the life span of the overload and policy finite state machine module; and 2) resource status messages received directly or indirectly from one or more subsystems or processing engines. However, Richter does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claim 1.  

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion
Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 7:30 AM to 5:00 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272-6799.
  	Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192